DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cleland et al. (“Cleland”) (US Patent Application Publication No. 2009/0066258) in view of Admitted Prior Art (“APA”) (specification pages 2, 5 and 10) and further in view of Yimin et al. (“Yimin”) (German Patent Publication No. DE102014204556).
Regarding claim 1, Cleland discloses a networking device (fig. 1 element 111), comprising: a light sensor (fig. 2 element 203 and paragraph 0030); a communication module arranged to receive the distributed computing task and to transmit the distributed computing result according to a data communication standard (fig. 3 element 346 and paragraphs 0067-0068, where the coordinated time of day microcontroller operations between streetlights read on distributed computing); a processor module arranged to provide a light control signal based on at least one ambient light signal generated by the light sensor (fig. 3 elements 203 and 330 and paragraphs 0033 and 0067-0068, controlling streetlight based on ambient light), and to obtain a distributed computing result based on a distributed computing task (fig. 3 element 330 and paragraph 0067); and a connection (fig. 8 and paragraph 0055, where the power line is inherently connected to the street light controller by a connection of some kind). Cleland does not disclose that the connection is configured to interconnect with a compatible connector atop a light fixture of a streetlight, the connector enabling receipt of power from and delivery of the control signal to the light fixture. APA discloses conventional industry standard ANSI C136/C136.41-2013 (specification pages 2, 5 and 10). Further, while Cleland shows the processing functions split between top and bottom (fig. 2 elements 203 and 201), mere rearrangement of parts is prima facie obvious when it does not modify operation (see MPEP § 21440.4(VI)(C)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conform the structure, mechanics, layout, connectors, etc. of the streetlights light fixtures to ANSI C136/C136.41-2013, including the connections for power and control, for the benefit of interoperability, and to arrange the streetlight processing functions in a module at the top of the streetlight, to physically consolidate the light sensing and processing components.
Also, Cleland discloses receiving schedule and/or day/night information from a remote compute device (paragraphs 0067-0068), but does not disclose that the communication module is configured to receive a task assignment from a remote computing device, perform a computing task responsive to the assignment, and transmit a computing result to the remote computing device via a data communication network, wherein the computing task is at least one of plurality of computing tasks performed in a distributed computing environment (Note: a distributed computing environment inherently includes a plurality of computing tasks). However, Yimin discloses a distribute computing environment including streetlights as distributed computing nodes (translation page 6 lines 11-18 and page 7 lines 9-24, where a distributed computing node for distributed computing involving a central server, which issues commands and monitors, and clients local to the streetlight, inherently receiving a computing task, computing and return results). it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the streetlight of Cleland to include the distributed computing functionality of Yimin, to provide networking and computing intelligence to the streetlight for the purposes taught by Yimin, beyond mere scheduling of the lamp operation.
Regarding claim 5, the combination of Cleland, APA and Yimin discloses the networking device of claim 1, wherein the communication module is arranged to receive the task assignment and to transmit the computing result using wireless data communications (Cleland: paragraph 0068).
Regarding claim 7, the combination of Cleland, APA and Yimin discloses the networking device of claim 1, wherein the connector is compliant with American National Standards Institute (ANSI) C136 (APA: spec pages 2, 5, as applicable for the combination). 
Regarding claim 8, the combination of Cleland and APA discloses the networking device of claim 1, wherein the connector includes: at least three pin structures, the at least three pin structures arranged for removable electromechanical coupling to the compatible connector of the light (APA: page 5, as applicable for the combination, where ANSI C136.41-2013 defines this pin structure). 
Regarding claim 9, the combination of Cleland and APA discloses the networking device of claim 1, wherein the processor module is arranged to provide the light control signal based on the computing result (Cleland: paragraphs 0067-0068, controlling the streetlight based on ambient light and coordination between streetlights, in light of Yimin: translation page 6 lines 11-18 and page 7 lines 9-24, as applicable for the distributed computing of the combination).
Regarding claim 10, the combination of Cleland and APA discloses the networking device of claim 1, wherein the communication module is further arranged to receive a message, and the processor module is arranged to provide the light control signal based on the message (Cleland: paragraphs 0067-0068, controlling the streetlight based on ambient light and coordination between streetlights). The combination as formulated above does not discloses receiving that the message, resulting in light control, is generated based on the computing result. However, since Cleland is already cooperating in a distributed manner for light control, including the option of coordination of light scheduling between streetlights (paragraphs 0067-0068), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the existing light control functionality with the distributed computing functions, to consolidate the central server functionality taught by Yimin with the central database functionality taught Cleland.
Regarding claim 11, Cleland discloses a distributed computing system, comprising: a plurality of streetlight-mountable networking devices (fig. 1 elements 111), each of the plurality of networking devices including; a light sensor (fig. 2 element 203 and paragraph 0030); a communication module arranged to receive the distributed computing task and to transmit the distributed computing result (fig. 3 element 346 and paragraphs 0067-0068, where the coordinated time of day microcontroller operations between streetlights read on distributed computing); a processor module arranged to provide a light control signal based on at least one ambient light signal generated by the light sensor (fig. 3 elements 203 and 330 and paragraphs 0033 and 0067-0068, controlling streetlight based on ambient light), and to obtain a distributed computing result based on a distributed computing task (fig. 3 element 330 and paragraph 0067); and a connector (fig. 8 and paragraph 0055, where the power line is inherently connected to the street light controller by a connection of some kind). Cleland does not disclose that the connection is configured to interconnect with a compatible connector atop a light fixture of a streetlight, the connector enabling receipt of power from and delivery of the light control signal to the light fixture. APA discloses conventional industry standard ANSI C136/C136.41-2013 (specification pages 2, 5 and 10). Further, while Cleland shows the processing functions split between top and bottom (fig. 2 elements 203 and 201), mere rearrangement of parts is prima facie obvious when it does not modify operation (see MPEP § 21440.4(VI)(C)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conform the structure, mechanics, layout, connectors, etc. of the streetlights light fixtures to ANSI C136/C136.41-2013, including the connections for power and control, for the benefit of interoperability, and to arrange the streetlight processing functions in a module at the top of the streetlight, to physically consolidate the light sensing and processing components.
Also, Cleland discloses receiving schedule and/or day/night information from a remote compute device (paragraphs 0067-0068), but does not disclose that the communication module is configured to receive a respective task assignment from a remote computing device, perform a computing task responsive to the assignment, and transmit a computing result to the remote computing device via a data communication network, wherein the computing task is at least one of plurality of computing tasks performed in a distributed computing environment (Note: a distributed computing environment inherently includes a plurality of computing tasks). However, Yimin discloses a distribute computing environment including streetlights as distributed computing nodes (translation page 6 lines 11-18 and page 7 lines 9-24, where a distributed computing node for distributed computing involving a central server, which issues commands and monitors, and clients local to the streetlight, inherently receiving a computing task, computing and return results). it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the streetlight of Cleland to include the distributed computing functionality of Yimin, to provide networking and computing intelligence to the streetlight for the purposes taught by Yimin, beyond mere scheduling of the lamp operation.
Regarding claim 12, the combination of Cleland, APA and Yimin discloses the distributed computing system of claim 11, wherein the communication module of at least some of the plurality of networking devices is arranged to participate in a mesh network, to receive the respective task assignment over the mesh network and to transmit the respective computing result over the mesh network (Cleland: paragraphs 0067-0068 in light of 0035, as applicable for the combination with Yimin).
Regarding claim 15, the combination of Cleland, APA and Yimin discloses the distributed computing system of claim 11, wherein the connector of each of the networking devices is compliant with American National Standards Institute (ANSI) C136 (APA: spec pages 2, 5, as applicable for the combination).
Regarding claim 16, the combination of Cleland and APA discloses the distributed computing system of claim 11, wherein the connector of each of the plurality of networking devices includes: at least three pin structures, the at least three pin structures arranged for removable electromechanical coupling to the compatible connector of the light fixture (APA: page 5, where ANSI C136.41-2013 defines this pin structure). 
Regarding claim 17, the combination of Cleland and APA discloses the networking device of claim 11, wherein the communication module of at least one networking device of the networking devices is further arranged to receive a message generated based on the respective computing result, and the processor module of the networking device is arranged to provide the light control signal based on the message (Cleland: paragraphs 0067-0068, controlling the streetlight based on ambient light and coordination between streetlights, in light of Yimin: translation page 6 lines 11-18 and page 7 lines 9-24, as applicable for the distributed computing of the combination).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cleland (US Patent Application Publication No. 2009/0066258) in view of APA (specification pages 2, 5 and 10) and Yimin (German Patent Publication No. DE102014204556) as applied to claim 1 above, and further in view of Shashidhara (US Patent Application Publication No. 2010/0162261).
Regarding claim 2, the combination of Cleland, APA and Yimin discloses the networking device of claim 1, and Cleland discloses the microcontroller performing a variety of tasks (paragraphs 0033-0037 and 0068), but does not disclose that the processor module is arranged to perform the task in response to determining that a utilization of the processor module is below a threshold value. Shashidhara discloses the generally distributed computing concept of a processor performing operations if a processing queue has not reached a threshold (claims 27 and 30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to de-prioritize the light synchronizing operation with other streetlights by only performing the synchronization if the microcontroller is not over a threshold of processing for more critical tasks such as maintaining data-logs, compensating for temperature or line voltage effects, energy usage exchange with a server, etc. as disclosed by Cleland.
Regarding claim 13, the combination of Cleland, APA and Yimin discloses the distributed computing system of claim 11, and Cleland discloses the microcontroller performing a variety of tasks (paragraphs 0033-0037 and 0068), but does not disclose that the processor module is arranged to perform the computing task computing task in response to determining that a utilization of the processor module is below a threshold value. Shashidhara discloses the generally distributed computing concept of a processor performing operations if a processing queue has not reached a threshold (claims 27 and 30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to de-prioritize the light synchronizing operation with other streetlights by only performing the synchronization if the microcontroller is not over a threshold of processing for more critical tasks such as maintaining data-logs, compensating for temperature or line voltage effects, energy usage exchange with a server, etc. as disclosed by Cleland.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cleland (US Patent Application Publication No. 2009/0066258) in view of APA (specification pages 2, 5 and 10) and Yimin (German Patent Publication No. DE102014204556) as applied to claim 1 above, and further in view of Ahmad (US Patent Application Publication No. 2010/0271178).
Regarding claim 3, the combination of Cleland, APA and Yimin discloses the networking device of claim 1, and discloses that the communication module is arranged to receive the task assignment and to transmit the computing result using radio communication (Cleland: paragraph 0068, as applicable for the combination with Yimin), but not using a powerline. However, Ahmad suggests a streetlight communication module using a combination of communication protocols, including wireless radio and power line (fig. 1 and paragraphs 0020-0024). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use wireless radio and power line communications for the communication module of the combination, for a choice of communication protocols, redundancy and/or backup communications.
Regarding claim 4, the combination of Cleland, APA and Yimin discloses the networking device of claim 1, and discloses that the communication module is arranged to receive the task assignment and to transmit the computing result using wireless radio (Cleland: paragraph 0068, as applicable for the combination with Yimin), but not a cellular-based network controlled by a mobile network operator (MNO). However, Ahmad suggests a streetlight communication module using a combination of communication protocols, including wireless radio and cellular (fig. 1 and paragraphs 0020-0024, a cellular network is inherently control by some entity responsible for operating it). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use wireless radio and cellular communications for the communication module of the combination, for a choice of communication protocols, redundancy and/or backup communications.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cleland (US Patent Application Publication No. 2009/0066258) in view of APA (specification pages 2, 5 and 10) and Yimin (German Patent Publication No. DE102014204556) as applied to claim 1 above, and further in view of Oren-Pines et al. (“Oren-Pines”) (US Patent Application Publication No. 2020/0403693).
Regarding claim 6, the combination of Cleland, APA and Yimin discloses the networking device of claim 1, and discloses that the communication module is arranged to receive the task assignment and to transmit the computing result using wireless radio (Cleland: paragraph 0068 as applicable for the combination with Yimin), but not infrared-based communications. Oren-Pines discloses streetlight networking, where the communication module uses both radio and free space optical communications (fig. 10 and paragraphs 0026, 0027 and 0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use infrared free space optical communications in addition to wireless radio, for or a choice of communication protocols, redundancy and/or backup communications, and because infrared is not visible to the human eye and thus would not involve a potentially bright, colored roadway distraction like a visible wavelength.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cleland (US Patent Application Publication No. 2009/0066258) in view of APA (specification pages 2, 5 and 10) and Yimin (German Patent Publication No. DE102014204556) as applied to claim 1 above, and further in view of Ahmad (US Patent Application Publication No. 2010/0271178) and Oren-Pines (US Patent Application Publication No. 2020/0403693).
Regarding claim 14, the combination of Cleland and APA discloses the distributed computing system of claim 11, wherein: the communication module of at least one of the networking devices is arranged to receive the respective task assignment and to transmit the respective computing result using wireless data communication (Cleland: fig. 3 element 346 and paragraphs 0067-0068 as applicable for the combination with Yimin). The combination does not disclose also using a powerline, using a cellular-based network controlled by a mobile network operator (MNO), and using infrared-based communications. However, Ahmad suggests a streetlight communication module using a combination of communication protocols, including wireless radio and cellular (fig. 1 and paragraphs 0020-0024, a cellular network is inherently control by some entity responsible for operating it) and Oren-Pines discloses streetlight networking, where the communication module uses both radio and free space optical communications (fig. 10 and paragraphs 0026, 0027 and 0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use wireless radio, powerline cellular and infrared communications for the communication module of the combination, for a choice of communication protocols, redundancy and/or backup communications, and because infrared is not visible to the human eye and thus would not involve a potentially bright, colored roadway distraction like a visible wavelength.

Claims 18-20 are rejected 35 U.S.C. 103 as being unpatentable over Cleland (US Patent Application Publication No. 2009/0066258) in view of Yimin (German Patent Publication No. DE102014204556).
Regarding claim 18, Cleland discloses a method performed by a processor module of a streetlight-mountable by a networking device (fig. 1 element 111 and fig. 3 element 330) having a light sensor (fig. 2 element 203 and paragraph 0030) and a communication module (fig. 3 element 346 and paragraphs 0067-0068), the method comprising: controlling a light output of a light fixture of streetlight based on at least one ambient light signal generated by the light sensor (fig. 3 elements 203 and 330 and paragraphs 0033 and 0067-0068, controlling streetlight based on ambient light); receiving, via the communication module, a distributed computing task from a remote computing device (fig. 3 element 330 and paragraph 0067), obtaining a distributed computing result based on the distributed computing task and transmitting the distributed computing result using the at least one communication module (fig. 3 element 346 and paragraphs 0067-0068, where the coordinated time of day microcontroller operations between streetlights read on distributed computing). Cleland discloses receiving schedule and/or day/night information from a remote compute device (paragraphs 0067-0068), but does not disclose receiving a task assignment from a remote computing device, performing a computing task responsive to receipt of the task assignment, and transmitting a computing result to the remote computing device responsive to performing the computing task, wherein the computing task is at least one of a plurality of computing tasks performed in a distribute computing environment. However, Yimin discloses a distribute computing environment including streetlights as distributed computing nodes (translation page 6 lines 11-18 and page 7 lines 9-24, where a distributed computing node for distributed computing involving a central server, which issues commands and monitors, and clients local to the streetlight, inherently receiving a computing task, computing and return results). it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the streetlight of Cleland to include the distributed computing functionality of Yimin, to provide networking and computing intelligence to the streetlight for the purposes taught by Yimin, beyond mere scheduling of the lamp operation.
Regarding claim 19, the combination of Cleland and Yimin discloses the method of claim 18, but does not disclose coupling the networking device to the light fixture via a connector mounted atop the light fixture. APA discloses conventional industry standard ANSI C136/C136.41-2013 (specification pages 2, 5 and 10). Further, while Cleland shows the processing functions split between top and bottom (fig. 2 elements 203 and 201), mere rearrangement of parts is prima facie obvious when it does not modify operation (see MPEP § 21440.4(VI)(C)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conform the structure, mechanics, layout, connectors, etc. of the streetlights light fixtures to ANSI C136/C136.41-2013 for the benefit of interoperability, and to arrange the streetlight processing functions in a module at the top of the streetlight, to physically consolidate the light sensing and processing components.
Regarding claim 20, the combination of Cleland and Yimin discloses the method of claim 18, but as formulated above does disclose generating the light control based on the computing result is produced responsive to the task assignment. However, since Cleland is already cooperating in a distributed manner for light control, including the option of receiving light schedule information from a central database (paragraphs 0067-0068), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the existing light control functionality with the distributed computing functions, to consolidate the central server functionality taught by Yimin with the central database functionality taught Cleland. 

Response to Arguments
Applicant’s arguments of 18 July 2022 have been considered but regarding the art rejections are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN M CORS/Primary Examiner, Art Unit 2636